Citation Nr: 1509380	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  02-10 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to a disability rating greater than 20 percent for service-connected residuals of a fracture to the left ankle.

7.  Entitlement to a disability rating greater than 20 percent for service-connected degenerative joint disease of the lumber spine.

8.  Entitlement to a disability rating greater than 70 percent for service-connected dysthymic disorder associated with residuals of fracture to the left ankle.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).

10.  Entitlement to an effective date prior to September 28, 2006, for the establishment of service connection for dysthymic disorder associated with residuals of fracture to the left ankle.

(The matter of entitlement to payment of attorney fees from past-due benefits based on the rating decision dated June 20, 2008, that granted service connection for dysthymia, claimed as depression, secondary to residuals of left ankle fracture is the subject of a concurrently but separately issued Board decision.)


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In March 2002, the RO denied the claim of service connection for residuals of a 
stroke.  In May 2003, the RO denied entitlement to a TDIU.  The Veteran appealed those decisions, and in September 2005, the Board denied the claims.  The Veteran appealed those issues to the United States Court of Appeals for Veterans Claims (Court).  In a December 2006 Order, the Court adopted a Joint Motion for Remand vacating the September 2005 Board decision and remanding the matter for action in accordance with the Joint Motion for Remand.  In January 2009, the Board again denied the respective issues.  The Veteran again appealed to the Court, and in January 2010, the Court adopted another Joint Motion for Remand, vacating the January 2009 Board decision and remanding the issues.  The issues were again before the Board in January 2011, at which time they were remanded for additional development.  The issues are now returned to the Board.

The issues of service connection for hyperlipidemia, hypertension, and diabetes mellitus are on appeal from a July 2012 RO decision.  The issue of service connection for PTSD is on appeal from a February 2010 RO decision.  The issues of an increased disability rating for the service-connected dysthymic disorder and low back disability are on appeal from respective February 2010 and October 2010 RO decisions.  The issue of an earlier effective date for the establishment of service connection for dysthymic disorder is on appeal from a June 2008 RO decision.

As will be discussed in the Remand section of this decision, in June 2010, the RO determined that the Veteran's service-connected dysthymic disorder warranted an increased 70 percent disability rating, effective as of September 28, 2006, the date of claim for service connection.  In August 2010, the Veteran's representative expressed disagreement with the assigned disability rating.  A Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for residuals of a stroke, hypertension, diabetes mellitus, and PTSD; increased disability ratings for service-connected residuals of a fracture to the left ankle, degenerative joint disease of the lumber spine, and dysthymic disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction. 


FINDINGS OF FACT

1.  Hyperlipidemia is a laboratory finding and not a chronic disability for VA compensation purposes.

2.  The Veteran's claim of service connection for depression was received on September 28, 2006.


CONCLUSIONS OF LAW

1.  Hyperlipidemia is not disease, disability, or injury for which applicable law permits the award of service connection.  38 U.S.C.A. §§ 1101, 1110, 1701(1) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for an effective date prior to September 28, 2006, for service connection for dysthymic disorder associated with residuals of fracture to the left ankle have not been met.  38 U.S.C.A. §§ 5103, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board recognizes that the Veteran was not afforded a VA examination for hyperlipidemia.  A VA examination is not necessary because there is no reasonable possibility that such assistance would aid in substantiating the claim; even if hyperlipidemia were found upon examination, there is no reasonable possibility that this finding could substantiate the claim because such a finding does not provide evidence of a current disability.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The appeal for an earlier effective date arises from the Veteran's disagreement with the effective date assigned after the grant of service connection for dysthymic disorder.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

VA has obtained the Veteran's service treatment records, post-service VA treatment 
records, and identified private medical records.  Additional records dated since the award of service connection are not relevant to effective date issues because the effective dates turn on when the Veteran filed a claim for the subject benefits.  There is no indication or allegation that additional VA treatment records could show that the Veteran filed an earlier claim for benefits with VA.  Thus, VA has no duty to attempt to obtain additional treatment records.  There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Hyperlipidemia

The Veteran reports that he has hyperlipidemia, otherwise known as high 
blood cholesterol.  VA and private outpatient treatment records reflect a past medical history of elevated cholesterol levels.  In none of the medical records is any suggestion that the hyperlipidemia has an underlying pathologic basis.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that '[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board').

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities under the rating schedule).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 883 (30th ed. 2003).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  As elevated cholesterol does not constitute a disability, service connection for high cholesterol cannot be awarded, regardless of whether the Veteran has the claimed findings of hyperlipidemia, elevated triglycerides, or elevated cholesterol.

Earlier Effective Date for Dysthymic Disorder 

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  "Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).
The applicable statutory and regulatory provisions require that VA look to all communications from the appellant that may be interpreted as applications or claims - formal and informal - for benefits. In particular, VA is required to identify 
and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a) (2014).

The Veteran's claim of service connection for dysthymic disorder was first received by the RO on September 28, 2006, wherein he requested service connection for depression as secondary to his service-connected low back and left ankle disabilities.  Service connection was ultimately awarded by rating action dated in June 2008, effective as of September 28, 2006, the date of the Veteran's claim for service connection.

A review of the Veteran's extensive claims file reveals no additional evidence of record that may be interpreted as a claim of service connection for dysthymic disorder prior to September 28, 2006.  Thus, September 28, 2006, is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than September 28, 2006, and the claim for an earlier effective date for the grant of service connection for dysthymic disorder associated with residuals of fracture to the left ankle must be denied.


ORDER

Service connection for hyperlipidemia is denied.

Service connection for dysthymic disorder associated with residuals of fracture to the left ankle is denied.




REMAND

Unfortunately, a remand is required in this case with regard to the issues of service connection for residuals of a stroke, hypertension, diabetes mellitus, and PTSD; increased disability ratings for service-connected residuals of a fracture to the left ankle, degenerative joint disease of the lumber spine, and dysthymic disorder; and entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Initially, the Board finds that following the issuance of the most recent Supplemental Statement of the Case, the Veteran's representative submitted additional evidence and argument in support of the Veteran's claim, to include numerous medical treatises.  This additional evidence and argument has not been reviewed by the agency of original jurisdiction in connection with a decision on the Veteran's claims, and he has not provided a waiver of such initial review.  In this circumstance, the law requires that the Board return the appeal to the agency of original jurisdiction for initial consideration of the new evidence.  As such, the Board has no recourse but to remand the case for agency of original jurisdiction initial consideration of the additional evidence.  See Disabled American Veterans , et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

Additionally, with regard to the Veteran's claims for increased disability ratings for the service-connected fracture to the left ankle and degenerative joint disease of the lumber spine, the most recent VA examinations assessing the nature and severity of the respective disabilities were conducted in August 2009.  In light of the Veteran's contentions of increased symptomatology and a review of the medical evidence of record, the Board finds that a contemporaneous examination of his service-connected left ankle and low back should be conducted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

With regard to the issue of an increased disability rating for the service-connected dysthymic disorder, as indicated above, in June 2010, the RO determined that the Veteran's service-connected dysthymic disorder warranted an increased 70 percent disability rating, effective as of September 28, 2006, the date of claim for service connection.  In August 2010, the Veteran's representative expressed disagreement with the assigned disability rating.  A Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  The issue should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issues must be addressed by the agency of original jurisdiction before the Board renders a decision on the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The agency of original jurisdiction shall issue a Statement of the Case as to the issue of an increased disability rating for the service-connected dysthymic disorder.  See Manlincon, supra.  If the decision remains adverse to the Veteran, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA.

3.  The agency of original jurisdiction shall arrange for the Veteran to undergo VA orthopedic and neurological examinations for the purpose of ascertaining the current severity of his service-connected left ankle and low back disorders.  The claims file, to include a copy of this Remand, must be made available to the examiner for review.  The examiner must annotate the report to reflect review of the claims file was undertaken.

The examiner is requested to address the following: 

(a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b) Determine whether there is weakened movement, excess fatigability, incoordination, pain or flare-ups attributable to the service connected back disability. 

These determinations shall be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

(c) Identify any associated neurological deformities associated with the service-connected low back disorder. The severity of each neurological sign and symptom must be reported. 

Identify which extremity, if any, is affected by neurological manifestations, and an assess whether the neurological symptomatology equates to "mild," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis of the associated nerve. All affected nerves must be specifically identified. 

(d) State whether the Veteran has intervertebral disc 
syndrome.  If so, state whether the intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of such episodes over the preceding 12 months. 

It is noted that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(e) The examiner must conduct range of motion studies of the left ankle measured in degrees, with normal ranges of motion specified.

(f) The examiner must determine whether the left ankle exhibits objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the joint is used repeatedly over time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.

(g) The examiner must specify whether there is any instability in the left ankle joint and, if so, the severity thereof (e.g., slight, moderate or severe); and whether there are episodes of locking.

(h) The examiner must identify any manifestations of residual scars associated with the left ankle joint.  In addition to scarring, any muscle and/or neurological impairment constituting a distinct disability capable of being separately rated must be identified.

(i) The examiner shall comment on the impact of the left ankle and low back disabilities on employment and activities of daily life.  A complete rationale for all opinions must be provided.

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims, to include consideration of all additional evidence submitted since the most recent Supplemental Statements of the Case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


